Citation Nr: 0119042	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  94-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder prior to October 
5, 1993.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder from October 5, 
1993.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  He was a prisoner of war of the German government from 
June 1944 to May 1945.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, for additional development.  Following the 
requested development, the RO in March 2001 granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective from 
November 5, 1998.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The rating criteria for evaluating mental disorders that 
became effective on November 7, 1996, are not more favorable 
to the veteran in this case.  

3.  At all times material to this appeal, the veteran was 
demonstrably unable to obtain or retain employment as a 
result of his service-connected psychiatric disability.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for post-
traumatic stress disorder, effective from November 26, 1991, 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the service-connected disability 
at issue on this appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

History of the Disability

The record shows that the veteran's original claim for VA 
compensation benefits was received in March 1948.  A rating 
decision dated in May 1948 granted service connection for 
anxiety reaction based primarily on nervous symptoms that 
developed during his period as a prisoner of war in the 
European Theater of Operations during World War II.  The RO 
assigned a 50 percent rating for the service-connected 
psychiatric disorder, effective from the date of receipt of 
the claim.  

The 50 percent evaluation was continued until a rating 
decision dated in July 1951, which reduced the service-
connected evaluation to 30 percent, effective from September 
1951.  The rating was reduced to 10 percent disabling by a 
rating decision dated in September 1953.  

In a rating decision dated in December 1956, the RO increased 
the service-connected evaluation to 30 percent disabling, 
effective from the date of the veteran's admission to a VA 
hospital the previous October for treatment of psychiatric 
complaints that showed increased social and industrial 
impairment.  Service connection for a passive-dependent 
personality type was denied at that time.  A rating decision 
dated in April 1957 increased the evaluation to 50 percent 
disabling from the date of admission in October 1956 to 
December 1956, when the veteran left the VA hospital on a 
trial visit.  A 30 percent rating was assigned, effective 
from the date of the trial visit.  

In a rating decision dated in December 1958, the RO reduced 
the service-connected evaluation to 10 percent disabling, 
effective from February 1959, following a VA examination that 
showed that the veteran was able to maintain full-time 
employment since December 1956 and had lost only two days of 
work in the previous year.  

A rating decision dated in March 1985, however, increased the 
rating for the service-connected psychiatric disorder, now 
classified as generalized anxiety disorder with depression, 
to 30 percent disabling, effective from September 1984.  
Rating decisions thereafter continued the 30 percent 
evaluation.  

The veteran's reopened claim for an increased rating for 
generalized anxiety disorder was received on November 26, 
1991, and continuously prosecuted thereafter.  Following a VA 
examination in December 1991, a rating decision dated in 
March 1992, reclassified the service-connected disability as 
post-traumatic stress disorder but continued the 30 percent 
evaluation under Diagnostic Code 9411.  

Rating Criteria

Under the rating formula for neurotic disorders that was in 
effect prior to November 7, 1996, a 30 percent evaluation was 
warranted for post-traumatic stress disorder when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment; a 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation was provided when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and when psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required that 
the attitudes of all contacts except the most intimate have 
been so adversely affected as to have resulted in virtual 
isolation in the community and that there have been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  
Although poor contact with other human beings may be 
indicative of emotional illness, social inadaptability was 
evaluated only as it affected industrial adaptability.  38 
C.F.R. § 4.129 (effective prior to November 7, 1996).  

A 30 percent evaluation under Diagnostic Code 9411, as 
amended, is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation contemplates occupational and social 
contemplates with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

It is apparent from a review of the rating criteria set forth 
above that the criteria in effect prior to November 7, 1996, 
were significantly more general than those effective on and 
after that date.  Following a review of the record, the Board 
believes that the old rating criteria are more favorable to 
the veteran in this case because they give a somewhat greater 
scope for a higher rating vis a vis the veteran's symptom 
complex, especially with respect to the criteria necessary 
for a total schedular evaluation.  Those criteria will 
therefore be used to rate the veteran's service-connected 
psychiatric disorder.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so).  

Analysis

The record shows that on a VA psychiatric examination in 
December 1991, the veteran was feeling "real down in the 
dumps" from the death of a friend a few weeks before, 
although he considered his mood as fair.  He had crying 
spells that occurred five to six times a week and continued 
to have suicidal thoughts, including some suicidal thoughts 
the day before the examination.  He indicated that he had 
been having suicidal thoughts for the previous year and a 
half, although he also indicated that they were not as bad as 
previously.  He denied any suicidal plans or intent or any 
homicidal ideation.  He reported that sometimes he felt 
hopeless.  He also reported some survivor guilt and said that 
his energy level was fairly low.  

The veteran denied hallucinations or delusions, and he was 
oriented in three spheres.  His concentration was good.  He 
had fairly good recall and his interpretation of proverbs was 
abstract.  However, he continued to have disturbed sleep and 
sometimes took sleeping pills to fall asleep.  Although he 
claimed that his appetite was not good, his weight remained 
stable.  His memory was fairly good; he remembered two out of 
three objects at five minutes and the third object with 
slight prompting.  Although he said that he was on some 
medications for his psychiatric illness, he was unable to 
recall what these were.  He reported a history that included 
hypertension and heart trouble.  He said that he had 
recurrent and intrusive distressing recollections of combat 
incidents, which he described.  He also said that he dreamt 
about events that would wake him up and he would then 
continue to think about these events.  He stated that he got 
scared when he heard a siren go off or an airplane during the 
night, although this did not bother him that much now.  He 
reported that he had tried to deal with this problem by 
staying to himself and "wanting to be alone."  He said that 
he had diminished interest in life and did not want to 
mingle.  He said that he even sometimes hated to visit his 
kids or his grandchildren.  He was afraid to fly.  He 
continued to have initial insomnia and middle insomnia.  He 
startled easily and reported that during the Grenada invasion 
and Desert Storm, he started crying.  

However, the veteran resided with his wife and considered his 
home life as "pretty good."  He had some friends and 
socialized with them.  He reported that he had been fishing 
and hunting for the previous 25 years but that before that, 
he would not pick up a gun for a long time.  He visited his 
daughter often, and he stayed in touch with his son through 
the telephone.  He liked visiting his grandchildren and liked 
to go hunting and fishing.  He drank socially and smoked a 
pipe.  The diagnoses were post-traumatic stress disorder, and 
recurrent major depression.  He was considered competent to 
handle funds.  

On a VA psychiatric examination in November 1993, the 
veteran's symptoms included continuing suicidal ideation, 
sleep problems, nightmares and sleep disturbance related to 
his POW experiences.  He had recurrent flashbacks, crying 
episodes several times a week, and an inability to get along 
with most people, including his spouse.  The examiner 
described him as a cranky, ornery, negativistic individual 
who was "obstructionistic" in everything that he did.  It 
was reported that the veteran had been employed as a press 
operator and an inspector in a factory until 1975, when he 
was injured.  It was indicated that he had been hospitalized 
on only one occasion in the mid-1950's for his psychiatric 
illness.  The veteran indicated that he had been treated 
through VA only for the previous three years.  It was also 
reported that he now preferred to remain isolated and 
alienated and spent much of his time reading, walking in the 
woods, and fishing, mostly to get away from his wife, whom he 
had difficulty tolerating.  

On mental status examination, he was clearly depressed, and 
"the content of his verbalizations was his suicidality."  
He described as well a short temper.  He was currently on a 
regimen of sertraline and temazepam.  He gave no evidence of 
hallucinations, delusions, or psychotic symptoms and was 
regarded as competent to handle funds.  The diagnoses on Axis 
I were post-traumatic stress disorder, severe and chronic, 
superimposed on a major depression.  

The examiner remarked that the veteran had been administered 
a Minnesota Multiphasic Personality Inventory (MMPI) that 
revealed a score consistent with a severe level of 
depression.  His MMPI suggested a person who had an affect 
disorder.  He exhibited suicidal ideation, deficits in 
reality testing, and was portrayed as an unsociable man who 
was afraid of emotional involvement and whose prepsychotic 
symptoms were chronic and resistant to change.  He had 
unrealistic feelings of guilt, anxiety and agitation.  In 
addition, he was chronically worrisome, rigid and obsessively 
ruminative.  He was immature, dependent, and egocentric, 
although a diagnosis was not entered on Axis II with respect 
to any possible personality disorder.  The MMPI was also 
consistent with post-traumatic stress disorder.  

A rating decision dated in January 1994 increased the rating 
for post-traumatic stress disorder to 50 percent disabling, 
effective from October 5, 1993, the date of a VA (social 
survey) examination showing increased symptomatology.  

Since the receipt of the veteran's reopened claim for 
increase in November 1991, the disability picture with 
respect to the veteran's psychiatric illness has been 
relatively consistent in showing severe social and industrial 
inadaptability.  Crucial to this disability picture, and the 
symptom complex that demonstrates a higher degree of 
impairment than that currently assigned, is the chronic major 
depression that has been diagnosed throughout the period of 
the prosecution of this claim, including on every VA 
psychiatric examination conducted for compensation purposes 
since December 1991, except for that conducted in November 
1997.  

On the VA psychiatric examination in November 1997, the 
examiner noted that it appeared that the veteran had suffered 
a stroke.  This suspicion was consistent with VA 
psychological testing conducted during 1990 that suggested 
the presence of possible organic defects.  The diagnoses in 
January 1991 were post-traumatic stress disorder, major 
depression, probable underlying dysthymic disorder, and mild 
organic brain syndrome possibly related to a B-12 deficiency 
or other neurologic or vascular process.  It was noted at 
that time that the veteran had a long history of hypertension 
and that he was started on Nortriptyline for depression in 
May 1990.  

On mental status examination in November 1997, the veteran's 
mentation was slow and he was easily confused.  He had 
trouble maintaining eye contact, although he was oriented in 
three spheres.  He denied any hallucinations, delusions or 
other psychotic symptoms.  His insight and judgment were 
mediocre, and he was reportedly on no psychiatric 
medications.  He was felt competent to handle his funds.  His 
diagnosis was chronic severe post-traumatic stress disorder.  
His Global Assessment of Functioning (GAF) equaled 50.  GAF 
is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  It 
is notable that a GAF score of 50 under DSM-IV contemplates 
serious impairment in social and occupational functioning, 
including an inability to keep a job.  

The Board previously remanded this case in part because there 
was an indication that the veteran might have had a stroke 
and it was felt necessary to disassociate the symptoms of a 
stroke from the symptoms attributed to the service-connected 
psychiatric disability.  Unless symptoms of service-connected 
disability can be separated from the symptoms of nonservice-
connected disability, the overall symptomatology must be 
attributed to the service-connected disorder under Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (citing 38 C.F.R. § 
3.102).  

On VA psychiatric examination in August 1999, the veteran's 
claims file was reviewed.  On mental status examination, he 
was described as elderly and frail and as having some 
difficulty with mobility.  As he began to talk, much sadness 
was noted and he became tearful.  His mood was reported as 
anxious and depressed.  His depressive symptoms were noted as 
a low mood, irritability, limited drive and motivation, lost 
interest in activities, sleep impairment, guilt and 
indecisiveness.  He was reported to have chronic suicidal 
ideation with thoughts of shooting himself or jumping in 
front of a truck, but he was said to be without current 
intent or a history of such behavior.  He presented with 
adequate impulse control.  He had no history of aggressive 
ideation or behavior.  He continued to have symptoms of post-
traumatic stress disorder, including recurrent and intrusive 
recollections of the war and feelings as though the event was 
recurring.  

The veteran's sleep was often fitful and disturbed, although 
nightmares about the war had decreased over the years.  He 
occasionally had intense psychological and physical distress 
around any internal or external cues symbolizing the war.  He 
avoided a number of previously enjoyed activities.  He had 
difficulty talking about the war without becoming extremely 
tearful.  He felt a sense of guilt about having a normal life 
while his comrades were killed.  He had much trouble staying 
asleep without the aid of sleeping pills.  He was often 
irritable and felt that he needed to be away from everyone.  
At times, he had difficulty focusing and making decisions.  
He also had an exaggerated startle response.  However, his 
judgment and insight appeared to be adequate.  He was on 
temazepam for insomnia, and alprazolam and sertraline for 
anxiety.  He was felt to be competent to handle any funds.  
The diagnoses on Axis I were post-traumatic stress disorder, 
and chronic single-episode major depressive disorder.  A 
diagnosis was not entered on Axis II.  His GAF on Axis V was 
48.  (His GAF when seen in the VA mental hygiene clinic in 
May 1999 was 45.)  

The examiner in August 1999 commented that the veteran 
continued to meet the criteria for post-traumatic stress 
disorder and remained severely impaired by his symptoms.  In 
addition, he met the criteria for major depressive disorder.  
Significantly, the examiner commented that the veteran's 
confusion and memory problems appeared to be consistent with 
his anxiety, depression and old age (he was born in January 
1917) but that medical information in the claims file made no 
mention of any physical symptoms that would indicate that a 
stroke had occurred.  

The record demonstrates that over the long course of this 
appeal, the veteran has been essentially unemployable as a 
consequence of his service-connected psychiatric disability.  
Realistically, his ability to obtain or retain employment for 
an individual with no more than a 10th grade education has 
been rendered nil.  His symptomatology, especially his 
depressive symptoms, suicidal ideation, irritability and 
marked social isolation almost certainly meant that at all 
times material to this appeal, he was demonstrably unable to 
obtain or retain employment, one the criteria for a total 
schedular rating under the provisions of Diagnostic Code 9411 
as previously in effect.  

It is highly significant in this regard that the veteran has 
been considered severely impaired from his service-connected 
psychiatric symptoms throughout the prosecution of his claim 
and that the last VA examiner, who was specifically requested 
to determine whether he had significant organic impairment 
that could be separated from his service-connected symptoms, 
found little evidence of organic symptoms.  The examiner 
attributed essentially all of the veteran's psychiatric 
impairments to his service-connected psychiatric disorders 
and assigned a GAF score of 48.  

The VA treating personnel who were following the veteran in 
the outpatient clinic noted an even lower GAF score in May 
1999.  Even when it has been felt that organic deficits were 
present, they were described as mild.  The veteran's overall 
disability picture at all times material to this appeal more 
nearly approximated the criteria for a total schedular rating 
under the rating criteria in effect prior to November 7, 
1996.  38 C.F.R. § 4.7.  See Johnson v. Brown, 7 Vet. App. 
95, 97-99 (1994) (holding as reasonable the VA General 
Counsel's interpretation of 38 C.F.R. § 4.16(c) that whenever 
unemployability was caused solely by a service-connected 
mental disorder, regardless of its current disability rating, 
a 100 percent schedular rating was warranted under 38 C.F.R. 
§ 4.132).  

It follows that a total schedular rating is warranted for the 
veteran's service-connected psychiatric disability, effective 
from November 26, 1991.  As this constitutes a complete grant 
of the benefit sought, it is unnecessary to discuss the 
potential applicability of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, to this appeal.  


ORDER

A 100 percent schedular evaluation for post-traumatic stress 
disorder is granted during the entire appeal period subject 
to controlling regulations governing the payment of monetary 
benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

